Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 1 of 8 PageID: 5
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 2 of 8 PageID: 6


           MID-L-003711-20 06/10/2020 9:24:20 AM Pg 2 of 7 Trans ID: LCV20201028157




  New Jersey.

           3.     At the time and place aforesaid, the defendant, MIKHAIL KARI, so negligently

  and carelessly operated his motor vehicle insomuch as it struck the driver's side of the vehicle in

  which plaintiff was operating. thereby causing the plaintif4 ALDANE LEWIS, to sustain serious

  personal injury.


           4.     At the time and place aforesaid HL MOTOR GROUP� INC., negligently and/or

  carelessly hired and trained their employees, including defendant MIKHAIL KARI, and

  negligently entrusted him with the vehicle he was operating at the time of the accident and as a

  direct result of said negligence, caused the collision at issue here in.

           5.    As a direct and proximate result of the aforesaid negligence of the defendants, HL

 MOTOR GROUP, INC. and MIKHAIL KARI, the plaintiff, ALDANE LEWIS, sustained serious

 personal injuries both temporary and permanent in nature, he suffered and will suffer p8.frtt present

  and future pain and suffering, he was and will be obliged to spend money on doctor bills, hospital

 bills, care and medicine in an effort to cure and alleviate his injuries, and he was and will be unable

 to pursue the U8Ual course of his occupation· and duties, he lost wages and will continue to lose

 wages in the future, his vehicle sustained si1bstantial property damage and diminution in value all

 due to the negligence of the defendants.

           WHEREFORE, the plaintiff, ALDANB LEWIS, demands judgment against the

  defendants, HL MOTOR GROUP, INC. and MIKHAIL KARI, jointly, severally and/or

 individually, for money damage.q plus cost of suit on the First Count.

                                         SECOND COUNT

           l.    Plamtiffrepeats and realleges all paragraphs of the First Count as if fully set forth

 herein.
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 3 of 8 PageID: 7
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 4 of 8 PageID: 8
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 5 of 8 PageID: 9
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 6 of 8 PageID: 10
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 7 of 8 PageID: 11
Case 2:20-cv-20301-KM-ESK Document 1-1 Filed 12/26/20 Page 8 of 8 PageID: 12
